Citation Nr: 0015479	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  95-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, perceptive type, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  This case was previously 
before the Board in May 1997, at which time it was remanded 
for additional development.  The case is now, once more, 
before the Board for appellate review.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal (VA 
Form 9) after a statement of the case is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1999).

In the May 1997 remand, the Board noted that the veteran 
appeared to be claiming entitlement to an effective date back 
to the date of his separation from service for a grant of a 
compensable evaluation of his service-connected hearing 
disability, which then included both hearing loss and 
tinnitus, in his December 1981 claim for an increased 
(compensable) evaluation of the disability.  This matter was 
referred to the RO for appropriate action.  Subsequently, a 
March 1999 rating decision granted an earlier effective date 
for the evaluation assigned for the veteran's service-
connected tinnitus.  The veteran was notified of this 
decision, and has not filed a NOD.  Therefore, the issue of 
entitlement to an earlier effective date for a compensable 
evaluation for tinnitus is not presently in appellate status.  
It appears that the RO has not yet adjudicated the issue of 
entitlement to an earlier effective date for a compensable 
evaluation for bilateral hearing loss.  Therefore, this issue 
is once again referred to the RO for appropriate initial 
consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994).

The Board notes that the issue of entitlement to an increased 
evaluation for bilateral hearing loss, perceptive type, 
currently evaluated as 10 percent disabling, is the only 
issue that has been properly developed and certified for 
appeal.  Accordingly, the Board will limit its consideration 
to that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has Level II hearing in both ears.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral hearing loss, perceptive type, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 6100 (Prior and subsequent to June 10, 
1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals normal 
hearing on the October 1967 induction examination, on the 
September 1969 discharge examination, and on the November 
1969 re-enlistment examination.  A January 1970 service 
medical record notes that the veteran experienced a reduction 
in hearing and ringing in his ears.  The record states that 
the veteran "was in mortars while in [the Republic of Viet 
Nam]."  The November 1971 separation examination notes 
bilateral hearing loss.  The veteran's Certificate of Release 
or Discharge from Active Duty (DD 214) shows he was trained 
and served as a mortar man.

In September 1972, the veteran sought entitlement to service 
connection for a hearing disability incurred as a result of 
exposure to the firing of mortar rounds in Viet Nam.

On VA examination in December 1972, the veteran complained of 
decreasing hearing acuity over the previous four years, and 
continuous ringing in his ears over the previous three years.  
The diagnostic assessment was deafness, partial, bilateral, 
perceptive type, with tinnitus.

A February 1973 rating decision granted service connection 
for defective hearing, perceptive type, bilateral with 
tinnitus, and a noncompensable evaluation was assigned.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in September 1973, and submitted a substantive 
appeal (VA Form 9) in December 1973.  In January 1974, the 
Board denied entitlement to a compensable rating for both 
bilateral defective hearing and tinnitus.

In December 1981 correspondence, the veteran requested that 
his service-connected hearing disability be re-evaluated.  In 
February 1982, the veteran submitted several private 
audiogram examinations.  A June 1980 report notes veteran 
complaints of an 11-year history of hearing loss, and an 
unlocalized ringing which was not constant in nature.  The 
final assessment was significant hearing loss, most probably 
the result of noise exposure in Viet Nam.

In May 1982, a VA audiometric examination was conducted.  The 
diagnostic impression was high frequency hearing loss on the 
right, with mild to moderate sensorineural loss on the left, 
and periodic tinnitus.  Hearing acuity was equivalent to a 
literal designation of "A" on the right, and "D" on the 
left.

An August 1982 rating decision granted a 10 percent 
evaluation for defective hearing, perceptive type, bilateral 
with tinnitus.

December 1985 correspondence from the veteran indicates that 
his hearing had deteriorated, and an increased evaluation was 
requested.  A February 1986 VA examination diagnosed 
bilateral sensorineural hearing loss with periodic tinnitus.  
Hearing acuity was equivalent to a literal designation of 
"A" on the right, and "D" on the left.  Based on these 
findings, a March 1986 rating decision found that an 
increased evaluation was not warranted.

In October 1993, the veteran related that his hearing had 
deteriorated, and requested an increased evaluation.  During 
a January 1994 VA examination, the veteran gave a 25-year 
history of periodic, bilateral tinnitus, and gradual hearing 
loss.  He wore hearing aides in both ears.  An audiometric 
examination revealed average pure tone threshold readings of 
53 in the right ear and 55 in the left, with speech 
discrimination of 90 percent and 84 percent, respectively.  
Tinnitus of a mild severity, which sometimes interfered with 
conversation, was noted.  The diagnostic impression was 
severe high frequency sensorineural hearing loss in the right 
ear, with a mild to moderately-severe sensorineural hearing 
loss in the left ear.

A January 1994 rating decision denied an increased evaluation 
of the veteran's service-connected hearing loss.  VA records 
reflecting outpatient treatment from February 1994 to March 
1994 were added to the veteran's claims folder.  In March 
1994, the veteran filed a NOD with this decision, and 
requested that his tinnitus be considered in evaluating his 
hearing disability.

In December 1994, the RO considered "a separate service 
connected evaluation for tinnitus," and denied the claim on 
the basis that the veteran's tinnitus was evaluated as part 
of his service-connected hearing disability.  The following 
month, the veteran filed a substantive appeal, and requested 
a Travel Board hearing.

During the March 1997 Travel Board hearing, the veteran 
testified that his service as a mortar man in the Marine 
Corps caused his hearing loss.  Transcript (T.) at 5-7.  
While in the Marine Corps, the veteran worked with 60 and 81 
millimeter mortars.  T. at 14.  His right ear was more often 
exposed to the tube than his left ear.  T. at 14.  While the 
veteran sometimes used cotton balls and cigarette butts to 
protect his ears, this was not always possible.  T. at 15.  
During hearing tests, the veteran has found it hard to 
distinguish between the tone he hears in his ears and that 
utilized for testing.  T. at 9.

During the hearing, the veteran submitted an uncertified copy 
of a December 1996 VA audiometric examination, with a 
corresponding waiver of RO consideration.  The examination is 
suggestive of increased hearing loss.

The Board remanded the case to the RO for additional 
development in May 1999.  In particular, the Board directed 
the RO to obtain all outstanding medical records reflecting 
treatment for hearing loss.  In addition, the RO was advised 
to either obtain a copy of the veteran's December 1996 VA 
audiology examination and have a VA audiologist certify the 
results for rating purposes, or schedule a current VA 
audiometric examination.

In compliance with the Board remand, VA and private medical 
records reflecting treatment for hearing loss from July 1991 
to September 1997 were obtained.  A December 1996 VA 
audiology consultation report notes that the veteran's 
hearing was essentially unchanged since the last evaluation 
in January 1994.  A September 1996 private magnetic resonance 
imaging (MRI) study of the brain and internal auditory canals 
revealed a very small area of increased intensity in the left 
and right regions of the 8th nerve, which appeared to be in 
continuation with the vascular loops.  The report notes that 
these findings "could be secondary to vascular loop in this 
region or due to inflammation and neuritis."  A handwritten 
note on the bottom of the report indicates that surgery was 
not a logical consideration because this was unlikely to be 
the cause.

On VA examination in February 1999, the veteran gave a 30 
year history of bilateral hearing loss, and reported wearing 
two hearing aids over the previous 14 years.  He reported a 
negative family history of hearing loss, and a negative 
history of aural infection or surgery, head injury, syphilis, 
or use of ototoxic medication.  The veteran denied 
experiencing otalgia, otorrhea or vertigo.  An audiology 
examination showed auditory thresholds at frequencies 1000, 
2000, 3000, and 4000 Hertz were 20, 55, 70, and 85 decibels, 
respectively, in the right ear, and 25, 65, 70 and 65 
decibels, respectively, in the left ear.  An average pure 
tone threshold was 57.5 decibels in the right ear, and 56.25 
decibels in the left ear.  Speech recognition was 92 percent 
in the right ear, and 88 percent in the left ear.  
Sensorineural hearing loss was diagnosed.

Based on this evidence, the RO continued the 10 percent 
evaluation of the veteran's service-connected bilateral 
hearing loss.

Analysis

The Board finds initially that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  While the RO 
has not had an opportunity to review the veteran's claim 
under the amended regulations, and the veteran has not been 
advised of the changes, the Board may consider regulations 
not considered by the agency of original jurisdiction if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  See 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because of the particular circumstances presented in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  Because the comparison of the audiometric findings 
with the schedular criteria is purely a mechanical function 
over which there can be no dispute, and as the record does 
not disclose thresholds meeting either criterion, there is no 
reason to return this issue to the RO for readjudication as 
the only substantive change in the revised regulation can not 
affect the outcome. 

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim.  Therefore, the Board is 
able to evaluate this claim under the new regulations.  To 
remand the case for the RO to apply the amended regulations 
would result in a pointless delay in the adjudication of the 
veteran's claim that can not conceivably lead to a more 
favorable outcome.  Therefore, as there is no prejudice to 
the veteran in failing to remand this case for initial review 
of the amended regulations by the RO, the Board will proceed 
with appellate review under both versions of the regulations.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The record shows that entitlement to service connection for 
bilateral hearing loss was established in a February 1973 
rating decision, and a noncompensable evaluation was assigned 
for this disability.  An August 1982 rating decision granted 
a 10 percent rating for the veteran's bilateral hearing loss, 
which remains in effect.  As indicated above, the evidence of 
record includes a February 1999 VA audiometric evaluation.

The Board finds that entitlement to an evaluation in excess 
of 10 percent for bilateral hearing loss is not warranted 
under either the old or new regulations.  The Board has 
considered the veteran's argument that his hearing loss has 
increased in severity.  However, the evidence clearly weighs 
against the assignment of an evaluation in excess of 10 
percent in this case.  The requirements of 38 C.F.R. § 4.85 
set out the percentage ratings for exact numerical levels of 
impairment required for the evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The February 1999 audiometric evaluation shows that the 
veteran has an average pure tone threshold of 57.5 decibels 
in the right ear, with speech discrimination of 92 percent.  
He has an average pure tone threshold of 56.25 decibels in 
the left ear with 88 percent speech discrimination in the 
left ear.  The only possible interpretation of this 
examination under both the old and new regulations is that 
the veteran's hearing loss is at level II in both ears.  
Level II hearing in both ears warrants a noncompensable 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  In view of 
the foregoing, the preponderance of the evidence is against 
the veteran's claim for an increased rating in excess of 10 
percent.  

The Board notes that the veteran's 10 percent disability 
evaluation was originally assigned pursuant to the above-
mentioned August 1982 rating decision under previous criteria 
for evaluating hearing loss, which was subsequently revised.  
This 10 percent evaluation may not be reduced, as a 
readjustment to the Schedule shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  38 C.F.R. 
§ 3.951(a) (1999); Fugere v. Derwinski, 1Vet.App. 103 (1990).  
The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and, as noted above, 38 C.F.R. § 4.86, but the 
results of the February 1999 VA examination clearly show that 
these provisions are not applicable in this case. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (1999).

Based upon current findings, and on the review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that the veteran's bilateral hearing loss does 
not approach the level required for the assignment of an 
evaluation in excess of 10 percent.  In view of the evidence 
of record, the provisions of 38 C.F.R. §§ 4.3 and 4.7 are not 
for application.  His claim in this regard, therefore, must 
be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, perceptive type, is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

